Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending, of which claims 1, 10, and 20 are independent claims. 

Response to Arguments
In view of the Patent Trial and Appeal Board Decision, as noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Fadell et al., US Patent Publication Number 2012/0065783 A1, describes a system identification module 1018 is used to generate a thermodynamic model for the enclosure. Note that the system identification module 1018 also receives input from the HVAC control system 1010. The model updater 1020 is used to decide whether a new model generated by system identification module 1018 should replace the existing module. The process of model generation can be repeated according to a schedule 1022 or on a user request 1024. The repeating can be, for example by issuing a command to the control system 1010 to actively induce heating and/or cooling in order to further refine the thermodynamic model.  
Peterson et al., US Patent Publication No. 2005/0144963 A1 describes that for some HVAC controllers, a user is allowed to provide a schedule, wherein the set point may vary 
Amundson et al., US Patent Publication No. 2005/0119771 A1 describes that a response translator 360 translates user responses to create appropriate schedule parameters 370 that help define the schedule of the controller. That is, the response translator 360 applies the user responses to one or more interview questions to establish the controller schedule. For example, the response translator 360 can take an affirmative user response to the interview question, "Do you want the same schedule for Saturday and Sunday?" and correlate with the interview question, "What temperature do you like when the heat is on?" to establish the schedule parameters for the heating temperature during at least selected periods on Saturday and Sunday..

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method for HVAC control schedule learning, comprising: after the learning period of time, generating a learned HVAC schedule by processing the population of immediate-control inputs in conjunction with the population of the setback events.”

Claim 10
The reasons for allowance of Claim 10 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a thermostat that performs HVAC control schedule learning, the thermostat comprising: one or more temperature sensors; a user interface for receiving input from one or more users; control circuitry electrically connected with an HVAC system, wherein the control circuitry allows the thermostat to control operation of the HVAC system; one or more processors that communicate with the one or more temperature sensors, the user interface, and the control circuitry; and a processor-readable medium communicatively coupled with and readable by the one or more processors and having stored therein processor-readable instructions after the learning period of time, generate a learned HVAC schedule by processing the population of immediate-control inputs in conjunction with the population of the setback events”.

Claim 20
The reasons for allowance of Claim 20 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a non-transitory processor-readable medium for HVAC control schedule learning, comprising processor-readable instructions configured to cause one or more processors to: receive, over a learning period of time, a population of immediate-control inputs, each immediate-control input of the population being received to change a current setpoint temperature used to control operation of an HVAC system; upon receipt of each of said immediate-control input: operating the HVAC system according to the temperature defined by that immediate-control input until an expiration of that immediate-control input after a first predetermined time after the learning period of time, generate a learned HVAC schedule by processing the population of immediate-control inputs in conjunction with the population of the setback events.”
As dependent claims 2-9 and 11-19 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 3-5 and 7-10 and corresponding description.
The prior art made of record include Szabados et al. (US 2008/0183337 A1); Harter (US 2008/0191045 A1); Amundson et al. (US 2010/0131112 A1); Steinberg et al. (US 2010/0318227 A1); Alexander et al. (US 2011/0181412 A1); Craig et al. (US 2011/0202193 A1); and Greiner et al. (US 2008/0082345 A1); Fadell et al. (US 2012/0065783 A1); Peterson et al. (US 2005/0144963 A1); and Amundson et al. (US 2005/0119771 A1).

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117